Citation Nr: 1410763	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-48 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right sciatica with hamstring spasms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from December 1979 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  

In July 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran was afforded a VA examination for his service-connected lumbar spine disability in May 2008; however, the examination did not contain findings pertinent to the Veteran's right sciatica with hamstring spasms.  At no time during this appeal has the Veteran been afforded an examination for this service-connected disability.  There are no treatment records dated after 2008.  At his hearing, the Veteran testified that his condition has worsened.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination.  

The Veteran also testified about receiving treatment from Langley Hospital and the Hampton, Virginia VA Medical Center (VAMC).  On remand, additional treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Hampton VAMC, from Langley Hospital, and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the severity of his service-connected right sciatica with hamstring spasms.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is also requested to report all pertinent manifestations and symptomatology of the service-connected right leg disability.  In particular, the examiner should opine as to whether the symptomatology is results in "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope of a medical professional conversant in VA practices.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


